Citation Nr: 0200181	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  98-11 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a left hamstring injury.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from February 1993 to 
November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision.  


FINDINGS OF FACT

1.  Service connection for injury to the left hamstring was 
denied originally in a March 1995 rating decision, of which 
the veteran was informed by a letter dated later that month.  

2.  The veteran filed a notice of disagreement with the 
denial of service connection in July 1995.

3.  The RO issued a statement of the case in August 1995.

4.  The veteran did not file a substantive appeal within 60 
days after the statement of the case or within the remainder 
of the one-year period following the notice of the March 1995 
rating decision.

5.  The veteran attempted to reopen his claim for service 
connection in October 1997.

6.  In December 1997, the veteran was notified that he had 
not submitted new and material evidence to reopen his claim; 
he did not appeal this action. 

7.  Additional evidence received since the December 1997 
denial was not previously considered and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for injury to the 
left hamstring.  38 U.S.C.A. §§ 1110, 5108, 7104, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was originally denied for injury to the 
left hamstring by a March 1995 rating decision.  The evidence 
then of record consisted of service medical records showing 
that the veteran had sustained an injury to the left 
hamstring during basic training.  He was noted to have 
continued complaints of pain in September 1993, at which time 
the clinical assessment was "pulled muscle".  No 
improvement was noted when the veteran was treated later in 
November 1993.  The veteran was afforded physical therapy.  
He was placed on physical profile in December 1993 for a 
partial tear of the hamstring.  A September 1994 entry shows 
that he complained of pain from the gluteus maximus to the 
left knee.  He experienced pain with standing, sitting, 
running, climbing stairs or bending the leg.  The clinical 
assessment was possible hamstring injury from March 1993.  A 
tender hamstring on the left and a limping gait were noted on 
the report of the October 1994 medical record.  No separation 
examination was of record to show the continuation of 
symptoms.  

The originating agency denied service connection in March 
1995 based on its determination that the hamstring injury 
noted in service was acute in nature without residuals.  The 
veteran was notified of that determination by correspondence 
dated later that month.  In April 1995, the veteran was 
notified that his claim had been denied because he had failed 
to report for a VA examination.

In July 1995, the veteran filed a notice of disagreement with 
the denial of service connection.  The RO issued a statement 
of the case in August 1995.  The veteran did not file a 
substantive appeal within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following the notice of the denial of service 
connection.  Consequently, the March 1995 rating decision and 
the April 1995 action are final. 38 U.S.C.A. § 7105.

The veteran attempted to reopen his claim for service 
connection by correspondence received in October and November 
1997.  He was informed by letter in December 1997 that his 
claim had been previously denied by rating action in March 
1995, and that he had not submitted new and material evidence 
to reopen the claim.  He was given his appellate rights.

The veteran responded to the December 1997 letter with a copy 
of the September 1994 examination for the purpose of 
retention or discharge.  The report showed that the veteran 
had limitation of motion and received physical therapy for a 
torn hamstring during his active service.  The veteran was 
examined in March 1998.  In April 1998, the RO determined 
that new and material evidence had not been received to 
reopen the claim, and the veteran was so informed.  The 
veteran filed a notice of disagreement with the April 1998 
action in May 1998.  As he did not appeal the December 1997 
action, it is final. 38 U.S.C.A. § 7105.

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence since the December 1997 decision to reopen his 
previously denied claim for service connection for residuals 
of a left hamstring injury.  

The regulation concerning new and material evidence has been 
changed by 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
codified as 38 C.F.R. § 3.156(a)).  This amendment applies to 
claims filed on or after August 29, 2001.  Hence, the 
veteran's case is governed by the previous version of the 
regulation.  

To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

In this case, the RO did not reopen the veteran's claim for 
service connection.  Regardless of the determination reached 
by the RO, the Board must find new and material evidence to 
establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate and issues going to the merits of the claim.  
See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) 
provides that the Board has the authority to determine on a 
de novo basis whether a claim has been properly reopened.  
The Board finds that the claim should be reopened.  

The evidence received into the record since the December 1997 
denial includes copies of service personnel records, a March 
1998 VA examination report, private treatment records, a 
transcript of an August 1998 RO hearing, and a lay statement.  
In particular, in his testimony, the veteran reported that he 
has symptoms that were identical to those noted during his 
active service.  In addition, the a statement received in 
August 1998 from R. Mims, who knew the veteran since 1994, is 
to the effect that the veteran has walked with a limp on his 
left leg since that time.  The evidence received since the 
December 1997 denial was not previously considered.  
Moreover, it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As a 
consequence, I find that new and material evidence has been 
received to reopen the claim for service connection for 
residuals of a left hamstring injury.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for injury of the left 
hamstring.  The appeal is granted to this extent.  


REMAND

A review of the record shows additional development is 
necessary prior to completion of appellate review.  In 
particular, I note that the veteran was examined by VA in 
March 1998.  No clear diagnosis was generated from that 
examination regarding whether or not the veteran currently 
has problems with his left hamstring.  Likewise, the record 
does not disclose that the veteran's claims folder was 
available for the examiner's review.  Additional examination 
with a medical opinion is necessary in order to resolve the 
remaining ambiguity in the record.  

Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

In view of the foregoing, the case is remanded to the RO for 
the following reasons:  

1.  The veteran should be afforded a VA 
examination to determine whether the 
veteran has any current residual 
disability due to the hamstring injury 
sustained during his active military 
service.  The examiner is requested to 
review the veteran's claims folder, 
particularly the service medical records.  
The examiner is requested to offer an 
opinion as to whether it is as likely as 
not that any current disability of the 
veteran is a residual of the hamstring 
injury noted during his active military 
service.  The basis for this opinion 
should be included in the examination 
report.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  The RO then should review the 
remaining issue of entitlement to service 
connection for residuals of a left 
hamstring injury in light of the 
additional development and the VCAA.  

4.  If the benefit sought on appeal is 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

 

